Citation Nr: 1214988	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code, Section 1805 as a child born with spina bifida of a Vietnam Veteran.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, including service in Vietnam.  The Veteran died in November 2001.  The appellant is advancing a claim as the Veteran's son. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2007.  In May 2008, the Board denied the appellant's claim.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2009, the Court vacated the Board's May 2008 decision and remanded the case to the Board for further adjudication, consistent with the January 2009 Joint Motion for Remand.  The Joint Motion found fault with the fact that in its May 2008 decision, the Board did not consider a January 2008 statement of Michael Chaparro, M.D., F.A.C.S.  This statement was considered in a June 2009 Board decision that also denied the claim.   

The Appellant appealed the June 2009 decision to the Court, and by Order dated in December 2009, the Court vacated the June 2009 Board decision and remanded the case to the Board for adjudication consistent with a December 2009 Joint Motion for Remand.  To address the concerns of the December 2009 Joint Motion for Remand, the Board obtained the opinions of an "Independent Medical Expert" under the provisions of 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d) in January 2011 and September 2011.  Additional medical evidence has also been received from the appellant and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  Resolving all reasonable doubt in the appellant's favor, his suboccipital encephalocele with Chiari II malformation represents a form or manifestation of spina bifida.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida are met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.814 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Chapter 18 of the United States Code provides for benefits for the children of Vietnam Veterans who are born with spina bifida.  In this case, the appellant is shown to be a child of a Vietnam Veteran.  The conditions covered include all forms and manifestations of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  The dispositive issue on appeal concerns whether he has a form or manifestation of spina bifida. 

In VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel issued an opinion regarding the scope of the term "spina bifida" for purposes of title 18.  An opinion was sought based upon a memorandum to the Director of the Compensation and Pension from the Chief Public Health and Environmental Hazards Officer which concluded that "encephalocoeles represented the same process as spina bifida," and that an "occipital encephalocele is the equivalent of spina bifida." 

VA's General Counsel noted that the term spina bifida generally encompassed three main conditions:  (1) spine bifida occulta, which was an opening in one or more of the bones of the spinal column which did not involve any damage to the spinal cord; (2) meningocele, a more serious form of spina bifida in which the membrane surrounding the spinal cord pushes out through an opening in the spinal column; and (3) myelomeningocele, the most severe form of spina bifida in which the nerve roots of the spinal cord, and often the spinal cord itself, protruded from the open spine.  VA's General Counsel also indicated that neural tube defects were a category of birth defects involving incomplete development of the brain, spinal cord and/or the protective coverings of these organs.  It was noted that there were three types of neural tube defects, spina bifida, anencephaly and encephalocele.  Spina bifida was distinguished from the latter two types as it involved a malformation of the spine while anencephaly involved a birth defect resulting in infants born with underdeveloped brains and incomplete skulls, and encephalocele involved a birth defect resulting in a hole in the skull from which brain tissue protruded. 

VA's General Counsel held that, for purposes of Chapter 18 benefits, the term spina bifida refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 3, 1999); see also Jones v. Principi, 16 Vet. App. 219, 225-26 (2002). 

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805); 38 C.F.R. § 3.814.  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child. Jones, supra. 

The Board is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507(b).  General Counsel precedent opinions are binding on VA officials and employees - unless there has been a material change in a controlling statue or regulation, or the opinion has been overruled or modified by a subsequent precedent opinion or judicial decision. 

In Jones, however, the Court appears to have held that consideration must be given to whether occipital encephalocele falls within the category of "all forms and manifestations of spina bifida" so as to fall within the statute.  The Court held that the General Counsel opinion in VAOPGCPREC 5-99 (May 3, 1999) did not address this possibility.  In other words, the General Counsel opinion is not, by itself, determinative in this case. 

With the above criteria in mind, the evidence will be summarized.  Medical records reflect that the appellant was born with a midline suboccipital encephalocele, described as followed in correspondence dated in December 1997 from Eugene H. Holly, M.D.:

Encephalocele is the counterpart of a spinal dysraphism.  This is a defect of the cranium which is a higher form of a neural tube defect.  Basically the mechanism or neural closure is very similar to an encephalocele formation as to a spina bifida formation.  As a matter of fact, at times both conditions occur together eg:  cranioarachischisis which happens in a certain percentage. 

Correspondence dated in July 2003 from Dr. Chaparro, M.D., F.A.C.S., reflects a diagnosis of midline suboccipital encephalocele, and notes that such diagnosis is "closely related to spina bifida as both fall under the category of neural tube defects." 

In November 2007, the appellant underwent a VA examination.  The examiner noted that the appellant was born with suboccipital encephalocoele and had undergone more than 20 surgeries since birth.  Upon physical examination and review of the medical records, the examiner stated as follows: 

[The appellant] has been seen by various pediatricians in the area as well as in the Miami Hospital, Children's Clinic.  The consensus of all the practitioners that have seen him is that he has a midline suboccipital encephalocele.  Likewise, the consensus is that he does not have spina bifida in the sense that he does not have a spinal myelomeningocele, neither located on the lumbar area, thoracolumbar area, or on the least common location cervical area.  A cervical myelomeningocele, which is a form of spinal bifida, would be the closest to the area of concern, but strictly speaking the spine and specifically the cervical spine is not involved in his case.  The displacement of tissue in his case is a protrusion of cortex and meninges covered by skin through the sac in the skull, not in the spine; and spina bifida addresses only midline defects of the spine.  Because of this [the appellant] does not meet criteria for spina bifida diagnosis, nor does he meet criteria for spina bifida related to Agent Orange exposure since he does not have spina bifida in any of his spinal forms. 

In January 2008, Dr. Chaparro offered a further opinion regarding the appellant's suboccipital encephalocele.  Dr. Chaparro stated that the appellant has "a suboccipital encephalocele, which is a manifestation of spina bifida."  Dr. Chaparro noted that an MRI scan demonstrated the presence of a Chiari two malformation.  Dr. Chaparro stated as follows: 

There seems to be some confusion regarding whether or not the suboccipital encephalocele with Chiari II malformation represents a manifestation of spina bifida.  Clearly it does.  The most severe form, craniorachischisis, represents a continuous neural tube defect involving a suboccipital encephalocele, cervical myelomeningocele, thoracic myelomeningocele, and lumbosacral myelomeningocele.  These conditions fall under the continuum of spina bifida, or more appropriately termed a "neural tube defect."  Therefore, there is no question that the suboccipital encephalocele with Chiari II malformation represents a form, and/or manifestation of spina bifida. 

The aforementioned December 2009 Joint Motion, citing to some of the positive evidence above indicating that the appellant had a form or manifestation of spina bifida, Jones, and VAOPGCPREC 5-99, found fault with the fact that the June 2009 Board decision did not "address whether encephalocele is a 'form or manifestation' of spina bifida."  This Joint Motion also found fault with the Board's reliance on the opinion following the November 2007 VA examination to the extent that this opinion "does not address whether Appellant has a manifestation of spina bifida but is rather predicted on the determination of spina bifida itself." 

In order to address the concerns of the December 2009 Joint Motion and as indicated previously, the Board obtained the opinion of an "Independent Medical Expert" under the provisions of 38 U.S.C.A. §7109(a); 38 C.F.R. § 20.901(d) in January 2011, and a clarifying opinion from this individual in September 2011.  The January 2011 opinion, in pertinent part, was as follows: 

The appellant was clearly born with a neural tube defect resulting in severe neurological dysfunction and permanent disability.  The constellation of his associated neurological conditions, such as Chiari type II malformation, syringomyelia, and hydrocephalus, are within the gamut of manifestations that are also typically seen with spina bifida.  

In the strictest sense, the appellant does not have spina bifida, in that his neural tube defect does not involve the spinal column.  However as noted above, it must be emphasized that all neural tube defects (including suboccipital encephalocele and spina bifida) are believed to result from common embryological and genetic aberrations.  The appellant's medical history, neurological examination, radiographic findings and level of disability are fully in keeping with those seen in patients with myelomeningocele. 

In my mind, the dispute does not reside from a medical perspective.  The appellant has a severe form of neural tube defect.  He suffers from the same sequelae and complications as those associated with a lesser form of neural tube defect, namely spina bifida.  As such, from a medical point of view, there is no rational distinction that can be made between the consequences and manifestations (permanent disability, required assistance, etc.) that are seen with spina bifida and those associated with suboccipital encephalocele.  As has been noted previously by physicians involved in the appellant's care and those who have reviewed the file, neural tube defects encompass a spectrum of disorders involving the brain and spinal cord.  The appellant has all of the manifestations and related congenital nervous system defects that are also associated with myelomeningocele, except that his defect occurred at a higher level in the central nervous system (cranial rather than spinal).   

From my analysis of the case, the main determination that needs to be made is that of legal interpretation.  

From a medical perspective, one can easily argue that the "spirit of the law" (Chapter 18 of the United States Code) is to provide benefits to children of Vietnam Veterans afflicted with severe neural tube defects that result in physical, cognitive, and neurological disability.  As such, I can fully appreciate why those with spina bifida occulta are specifically excluded from entitlement, as these individuals can typically lead a normal life.  However, exclusion of children with a more severe form of neural tube defect involving the brain (and thereby likely to have more profound disability) is simply irrational from a neurosurgical standpoint.  

The Board sought a clarifying opinion from the physician who completed the above opinion, noting that although he indicated that the appellant does not have spina bifida since his neural tube defect does not involve the spinal column, the opinion outlined the similarities between suboccipital encephalocele and spina bifida, and the December 2009 Joint Motion charged the Board with the task of determining if the appellant's suboccipital encephalocele (even if not spina bifida) is considered a form or manifestation of spina bifida.  As such, the examiner was asked, from a medical perspective, whether the appellant's neural tube defects fall within the category of "all forms and manifestations of spina bifida." 

The requested clarifying opinion was completed in September 2011, with the physician noting that the appellant was born with a "congenital midline suboccipital encephalocele" and that he "had other neurological manifestations commonly associated with neural tube defects including Chiari type II malformation, syringomyelia, and hydrocephalus."  As to the clarification requested by the Board, he concluded that "since the Appellant's neural tube defect involves cranial structures only, it cannot be classified as spina bifida which is defined as a neural tube defect affecting the spinal column."  He also concluded that the appellant's neural tube defect does not fall within the category of "all forms or manifestations of spina bifida."  

The Appellant's attorney found in her February 2012 presentation to the Board that in providing the September 2011 opinion, the examiner "opine[d] that the suboccipital encephalocele is not a form or manifestation of spina bifida, [but did] not provide an opinion as to whether the hydrocephalus, Chiari II malformation, or syringomyel[i]a [were a form or manifestation of spina bifida]."  Submitted in conjunction with this argument was medical evidence supporting the Appellant's claim, to include a November 2011 statement by Mark A. Goldstein, M.D., the Appellant's treating neurologist, noting that he "agree[d] completely" with the January 2008 statement by Dr. Chaparro (finding "no question that the suboccipital encephalocele with Chiari II malformation represents a form, and/or manifestation of spina bifida.")  Also submitted was a January 2012 conclusion by Yonas Zegeye, M.D., that the Appellant's encephalocele with the Chiari II malformation "is the resulted (sic) spina bifida."  Finally, a "National Institute of Neurological Disorders and Stroke (NINDS) Chiari Malformation Information Page" submitted on behalf of the appellant noted that Chiari II malformation "is usually accompanied by a myelomeningocele-a form of spina bifida."  [emphasis added].  

As indicated, the Court in Jones appears to have held that consideration must be given to whether occipital encephalocele falls within the category of "all forms and manifestations of spina bifida" so as to fall within the statute and that VAOPGCPREC 5-99 did not address this possibility.  As such, the Board would not be precluded by VAOPGCPREC 5-99, or any other precedent or legal authority, from finding that the appellant has a defect that is a "forms or manifestations of spina bifida" as described by 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4) so as to warrant entitlement to the benefits sought.  

As indicated above, there is positive medical evidence finding that the Appellant has a birth defect that is a form or manifestation of spina bifida, to include the January 2008 opinion of Dr. Chaparro and endorsement of this opinion in November 2011 by Dr. Goldstein.  Also supporting the Appellant's claim is the January 2012 opinion of Dr. Zegeye and the medical extract from NINDS set forth above.  Finally, while the Board acknowledges the "negative" evidence represented by the clarifying Independent Medical Expert Opinion in September 2011, the same physician who completed this opinion provided positive evidence, at least in terms of where the equities fall in this case, to the extent that the January 2011 opinion noted that there was "no rational distinction that can be made between the consequences and manifestations (permanent disability, required assistance, etc.) that are seen with spina bifida and those associated with suboccipital encephalocele."  

While there is also negative evidence in this case given the location of the birth defect in question (in the cranial structures rather than the spinal column), to include the opinion following the November 2007 VA examination and the September 2011 clarifying opinion by the independent medical expert, the parties to the December 2009 Joint Motion found fault with the November 2007 opinion and the Appellant's attorney found fault with the September 2011 VA opinion for the reasons stated above.   

Unless the preponderance of the evidence is against the case, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In this case, the probative weight of the positive evidence, at a minimum, places the weight of the positive and negative evidence in this case in relative balance.  As such and without finding error in the RO's action, given the holding in Jones and unique circumstances of this case, the Board will exercise its discretion to find that the evidence is in equipoise as to whether the appellant's birth defect of suboccipital encephalocele with Chiari II malformation represents a "form or manifestation of spina bifida" as defined by 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  Therefore, the appeal will be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



ORDER

Entitlement to a monetary allowance under 38 United States Code, Section 1805 as a child born with spina bifida of a Vietnam Veteran is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


